DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 objected to because of the following informalities:  
Claim 15, lines 4-5, “an interior space” should say “the interior space”
Claim 20, line 3, “fist opening” should say “first opening”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 13, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Langham (US 20160332654 A1).

Regarding claim 1, Langham teaches a ride-on toy (child transporter 10, fig.1), comprising: a main body (seat assembly 14 and frame 16 are the main body, fig.1, paragraph [0024]) comprising a lower wall (first side portions 22, fig.1), the lower wall having a first opening (opening between the two first side portions, fig.1 and 4); a centered wheel rotatably mounted in the main body (wheel 12, fig.1), wherein a portion of the wheel protrudes from the main body through the first opening (wheel 12 protrudes past first side portions 22, fig.1); a seat connected to the main body (seat 28 on the main body, fig.1); and a first handle extending away from the main body (second side portions 24 with handgrip 26, fig.1); arranged such that when the ride-on toy is disposed on a flat surface, it can be rocked back and forth relative to an axis defined by the centered wheel (child transporter can rock back and forth about wheel 12 which is rotatable about a central axle, figs. paragraph [0024]).

Regarding claim 2, Langham teaches further comprising: a first stabilizer (U-shaped portion 18, figs.1, 4, and 11) connected to the lower wall at a first side of the first opening (u-shaped portion 18 is connected to side portions 22, fig.1), arranged such that when the ride-on toy is disposed on a flat surface in a first position (first position is similar to that as can be seen in figure 1 but where the first and second u-shaped portions 18 and 20 are the same distance from the ground, fig.1), the surface and the first stabilizer are separated by a first distance, and when the ride-on toy is disposed on the surface in a second position (second position can be seen in figure 11), the first stabilizer contacts the surface (fig.11).

Regarding claim 3, Langham teaches further comprising: a second stabilizer (second U-shaped portion 20, fig.1) connected to the lower wall at a second side of the first opening opposite to the first side (second u-shaped portion is connected to side portions 22, fig.1), arranged such that when the ride-on toy is disposed on the surface in the first position, the surface and the second stabilizer are separated by the first distance (first position is similar to that as can be seen in figure 1 but where the first and second u-shaped portions 18 and 20 are the same distance from the ground, fig.1), and when the ride-on toy is disposed on the surface in the second position, the second stabilizer is separated from the surface by a second distance greater than the first distance (second position as seen in figure 11 the u-shaped portions 20 is further from the ground than in the first position), and when the ride-on toy is disposed on the surface in a third position, the second stabilizer contacts the surface, and the first stabilizer is separated from the surface by a third distance greater than the first distance (third position is when the child transport 10 is rotated to rest on the second u-shaped portion 20 and neck 21 making the first u-shaped portion be position further away from the ground than in the first position, fig.8).

Regarding claim 5, Langham teaches wherein the first handle comprises two arms (second side portions 24, fig.1) and a first bar (handgrip 26, fig.1) connecting the two arms at distal ends thereof (fig.1).

Regarding claim 6, Langham teaches further comprising a second handle (handle 36, fig.1), wherein the seat is disposed between the first and second handles (seat 28 is position between the first handle (24, 26) and second handle (36), fig.2), and the second handle is longer than the first handle (handle 36 is longer than handle (24, 26), fig.2).

Regarding claim 7, Langham teaches wherein the second handle comprises two arms (the left and right arms of the transverse portion 40 connected to longitudinal portion 38 as seen in figure below, fig.1) and a second bar connecting the two arms at distal ends thereof (second bar is the horizontal portion of transverse portion 40 as seen in figure below, fig.1).

    PNG
    media_image1.png
    727
    463
    media_image1.png
    Greyscale

Regarding claim 8, Langham teaches wherein the main body comprises a cavity (cavity is space inside the seat assembly 14, fig.1), further comprising a wheel support disposed in the cavity (central axle of wheel 12 is inside the cavity of seat assembly 14, paragraph [0024]), and wherein the wheel is rotatably disposed on the wheel support (wheel 12 is disposed on the central axle, fig.1, paragraph [0024]).

Regarding claim 13, Langham teaches wherein the wheel support comprises a first axle support, a second axle support (left and right part of the frame 16 supports the axle, fig.1, paragraph [0024]), and an axle (central axle of wheel 12, paragraph [0024]) connecting the first and second axle supports, and wherein the wheel is rotatably disposed on the axle (wheel 12 is on the axle, paragraph [0024]).

Regarding claim 16, Langham teaches a ride-on toy (child transporter 10, fig.1), comprising: a main body (seat assembly 14 and frame 16 are the main body, fig.1, paragraph [0024]) comprising a lower wall (first side portions 22, fig.1), the lower wall having a first opening (opening between the two first side portions, fig.1 and 4); a centered wheel rotatably mounted in the main body (wheel 12, fig.1), wherein a portion of the wheel protrudes from the main body through the first opening (wheel 12 protrudes past first side portions 22, fig.1); a first handle (second side portions 24 with handgrip 26, fig.1); a second handle (handle 36, fig.1), wherein the second handle is longer than first handle (handle 36 is longer than handle (24, 26), fig.2); a seat connected to the main body (seat 28 on the main body, fig.1) between the first and second handles (seat 28 is position between the first handle (24, 26) and second handle (36), fig.2); a first stabilizer (U-shaped portion 18, figs.1, 4, and 11) connected to the lower wall at a first side of the first opening (u-shaped portion 18 is connected to side portions 22, fig.1); and a second stabilizer (second U-shaped portion 20, fig.1) connected to the lower wall at a second side of the first opening opposite to the first side (second u-shaped portion is connected to side portions 22, fig.1); arranged such that when the ride-on toy is disposed on a flat surface, it can be rocked between a first position in which the first stabilizer contacts the flat surface and the second stabilizer is separated from the flat surface (first position can be seen in figure 11), and a second position in which the second stabilizer contacts the flat surface and the first stabilizer is separated from the flat surface (second position is when the child transport 10 is rotated to rest on the second u-shaped portion 20 and neck 21 making the first u-shaped portion be position further away from the ground than in the first position, fig.8).

Regarding claim 17, Langham teaches wherein the main body comprises a cavity (cavity is space inside the seat assembly 14, fig.1), further comprising a wheel support disposed in the cavity (central axle of wheel 12 is inside the cavity of seat assembly 14, paragraph [0024]), and wherein the wheel is rotatably disposed on the wheel support (wheel 12 is disposed on the central axle, fig.1, paragraph [0024]).

Regarding claim 19, Langham teaches wherein the wheel support comprises a first axle support, a second axle support (left and right part of the frame 16 supports the axle, fig.1, paragraph [0024]), and an axle (central axle of wheel 12, paragraph [0024]) connecting the first and second axle supports, and wherein the wheel is rotatably disposed on the axle (wheel 12 is on the axle, paragraph [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Langham (US 20160332654 A1) in view of Wu (US 20140159331 A1).

Regarding claim 9, Langham teaches the ride-on-toy of claim 8, but fails to teach wherein the wheel comprises a hollow first cylinder, the wheel support comprises a second cylinder, and the second cylinder is sleeved by the first cylinder.
However, Wu teaches wheel comprises a hollow first cylinder (wheel 24 having middle frame 241 in the form of a hollow cylinder with through-hole 242, fig.3, paragraph [0031]), the wheel support comprises a second cylinder (wheel frames 21 and 22 with extension portions 213 and 223, fig.3), and the second cylinder is sleeved by the first cylinder (extension portions 213 and 223 goes inside the through-hole 242 of middle frame 241, fig.3, paragraph [0031]).
Langham and Wu are both considered to be analogous to the claimed invention because they are in the same field of ride-on vehicles for children. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Langham with the teachings of Wu and have the two cylinder wheel structure as taught by Wu. Having two cylinders sleeved within each other removes the amount of moving parts, like the spokes of a wheel, that the toddler can get their feet or hands injured in thereby increasing the safety for the rider.  	

Regarding claim 11, Lanham in combination with Wu, Wu teaches wherein one of the first cylinder and the second cylinder comprises a plurality of sockets (connecting posts 214 and 224, fig.3, paragraph [0033-0034]), and wherein a plurality of cylindrical rollers are received in the sockets (rolling members 25, fig.3, paragraph [0034]) and rotatable such that that the wheel is rotatable relative to the wheel support (wheel 24 rotates relative to wheel frames 21 and 22, figs.3-5, paragraph [0034]).

Regarding claim 18, Langham teaches the ride-on-toy of claim 17, but fails to teach wherein the wheel comprises a hollow first cylinder, the wheel support comprises a second cylinder, the second cylinder is sleeved by the first cylinder, and the wheel is rotatable relative to wheel support.
	However, Wu teaches wheel comprises a hollow first cylinder (wheel 24 having middle frame 241 in the form of a hollow cylinder with through-hole 242, fig.3, paragraph [0031]), the wheel support comprises a second cylinder (wheel frames 21 and 22 with extension portions 213 and 223, fig.3), the second cylinder is sleeved by the first cylinder (extension portions 213 and 223 goes inside the through-hole 242 of middle frame 241, fig.3, paragraph [0031]), an the wheel is rotatable relative to wheel support (wheel 24 rotates relative to wheel frames 21 and 22, figs.3-5, paragraph [0034]). 
Langham and Wu are both considered to be analogous to the claimed invention because they are in the same field of ride-on vehicles for children. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Langham with the teachings of Wu and have the two cylinder wheel structure as taught by Wu. Having two cylinders sleeved within each other removes the amount of moving parts, like the spokes of a wheel, that the toddler can get their feet or hands injured in thereby increasing the safety for the rider.

Allowable Subject Matter
Claims 4, 10, 12, 14-15, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 depends upon claim 3 which is rejected, but claim 4 has the limitation of “the main body, the first stabilizer, and the second stabilizer are made of plastic, and the plastic of the first and second stabilizers is softer than that of the main body”. Langham teaches the main body being made of plastic (paragraph [0051]), but the stabilizers (18 and 20) being part of the frame (16) are made from metal such as aluminum (paragraph [0051]). Changing the materials of the stabilizers would teach away from the reference since it teaches that aluminum or steel are used to provide strength and rigidity (paragraph [0051) and making them a softer plastic would teach away from this. 
Claim 10 depends upon claim 9 which is rejected, but claim 10 has the limitation of “a plurality of rows of sockets, and the other of the first cylinder and the second cylinder comprises a plurality of inner tracks corresponding to the plurality of rows, and wherein a plurality of balls are received in the sockets and rotatable”. Wu teaches a plurality of rolling members (25) in the shape of cylinders as seen in figure 3. Modifying Wu would be modifying a modifying reference. With no reason to modify Wu and modification would be hindsight claim 10 has allowable subject matter. 
Claim 12 depends upon claim 9 which is rejected, but claim 12 has the limitation of “a second opening corresponding to a first side of the wheel, further comprising a first accessory toy disposed in the second opening, and wherein the first toy accessory comprises openings communicating with and/or is partially received in an interior space of the second cylinder”. Langham in combination with Wu would teach the axle support being hollow and have a second opening, but neither teach the first toy accessory disposed in the second opening and in communication with the interior space of the axle support. Having an opening for a toy accessory in a toddler walker is known in the art but, it is not known to have it in communication with and/or partially received in an interior space of the first or second axle supports.
Claims 14 depends upon claim 13 which is rejected, but claim 14 has the limitation “a second opening corresponding respectively a first side of the wheel, further comprising a first accessory toy disposed in the second opening, the first accessory toy communicating with and/or partially received in an interior space of the first or second axle supports”. Langham in combination with Wu would teach the axle support being hollow and have a second opening, but neither teach the first toy accessory disposed in the second opening and in communication with the interior space of the axle support. Having an opening for a toy accessory in a toddler walker is known in the art but, it is not known to have it in communication with and/or partially received in an interior space of the first or second axle supports.
Claim 15 depends upon claim 14 and has the same allowable subject matter.
Claim 20 has allowable subject matter. Claim 20 has the limitation “a first accessory toy disposed in the first opening; and a second accessory toy disposed in the second opening; wherein the first and second accessory toys communicate with and/or are at least partially received in an interior space define by the wheel”. Langham in combination with Wu would teach the axle support being hollow and have a first and second opening, but neither teach the toy accessories disposed in the openings and in communication with the interior space defined by the wheel. Having an opening for a toy accessory in a toddler walker is known in the art but, it is not known to have it in communication with and/or partially received in an interior space defined by the wheel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rogers (US-20170259878-A1) teaches a single wheeled transporter with two handles. Chen (US-8998227-B1) teaches a push bike convertible into rocking seat. Jessie (US-20110198819-A1) teaches convertible and steerable scoot-a-bout. Chen (US-20070052280-A1) wheel set with decorative lamp structure. Chang (US-20040094911-A1) teaches rocker horse having movable configuration. Reitano (US-20210339155-A1) teaches a ride on toy with a center wheel. Catelli (US-20080179850-A1) teaches child guiding device with toy accessories. Clarke (US-7025364-B1) teaches combined stroller, walker, and play station. Myers (US-20050146106-A1) teaches a multi-mode child entertaining apparatus. Langham (GB-2520588-A) teaches a child transporter. 
KR-20100008044-U teaches a child toy riding vehicle. Benassi (WO-8500531-A) teaches wheeled child’s amusement toy comprising center wheel. Reitano (WO-2020024007-A1) teaches a ride on toy with a center wheel. Mazoyer (EP-3705372-A1) teaches a wheeled vehicle for children. Jin (CN-110155149-A) teaches a baby carrier with two handles. Guo (CN-105725593-A) teaches a multifunctional folding infant walker with toy accessories. DE-202008014418-U1 teaches manually mobile children’s game machine. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618